Citation Nr: 0516833
Decision Date: 06/21/05	Archive Date: 09/19/05

DOCKET NO. 04-27 804                        

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an effective date earlier than November 2,2002, for the award of service connection for pain disorder.

2. Entitlement to service connection for degenerative joint disease of the lumbar spine with sciatica.

REPRESENTATION

Appellant represented by: Clayte Binion, Attorney at Law

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to February 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 Decision Review Officer decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). The Decision Review Officer granted service connection for pain disorder and assigned a 100 percent evaluation, effective November 2,2002. The veteran asserts that he warrants an earlier effective date for the award of service connection.

FINDINGS OF FACT

1. On November 2, 2002, the veteran, through his representative, submitted a claim for service connection for conversion reaction.

3. There was no informal claim, formal claim, or written intent to file a claim for service connection for conversion reaction prior to November 2,2002.

CONCLUSION OF LAW

The criteria for an effective date prior to November 2,2002, for the award of service connection for pain disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155(a), 3.400 (2004).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 51O2-51O3A, 5106, 5107, 5126 (West 2002)), imposes obligations on VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) will request that the claimant provide any evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been satisfied by virtue of the May 2003 letter and the July 2004 statement of the case. Initially, it must be noted that the veteran's claim for an earlier effective date for the award of service connection for pain disorder is a downstream issue from the claim for service connection. For example, the veteran submitted a claim for service connection for conversion reaction in November 2002. In the May 2003 VCAA letter, the RO informed the veteran of the evidence necessary to substantiate a claim for service connection, which was evidence of a disease or injury in service, evidence of a current physical or mental disability, and evidence of a relationship between the current disability and a disease or injury inservice. In the December 2003 rating decision on appeal, the RO granted service connection for pain disorder and assigned an effective date of November 2,2002. The veteran has appealed the effective date assigned for the award of this benefit. This is considered a

- 3 



"downstream" issue, as the veteran has raised a new issue (earlier effective date), following the grant of the benefit sought (service connection). In this type of circumstance, if the claimant has received a VCAA letter for the underlying claim and the veteran raises a new issue following the issuance of the rating decision, VA is not required to issue a new VCAA letter. VAOPGCPREC 8-2003 (Dec. 2003). Rather, the provisions of 3 8 U.S.C.A. § 7105(d) require VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue. Id. Therefore, the RO, in the July 2004 statement of the case informed the veteran of the information and evidence needed to substantiate the claim for an earlier effective date. It provided the veteran with the provisions of38 C.F.R. §§ 3.155 and 3.400, which address informal claims and effective dates.

Also in the May 2003 letter, the RO informed the veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. Finally, in the May 2003 letter, the RO essentially informed the veteran that he needed to submit any evidence pertaining to his claim. Specifically, under "What do we still need from you?," the RO stated, "[T]ell us about any additional information or evidence that you want us to try to get for you." It also stated that while it would assist the veteran in obtaining information or evidence to support his claim, he could expedite the process and obtain copies of records and send them to VA. The Board finds that such statements meet the requirements of the fourth element, as the veteran was placed on notice that he should submit any evidence in his possession that pertained to the claim.

Accordingly, for the reasons stated above, the Board finds that the May 2003 and July 2004 statement of the case fully provided notice of elements (1), (2), (3), and (4). See Mayfield v. Nicholson, 19 Vet. App. ---, No. 02-1077 (April 14, 2005).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004). In connection with the veteran's

- 4 



claim for an earlier effective date, VA has not obtained any additional evidence. Rather, the veteran has made arguments for an earlier effective date based upon. evidence that is already in the claims file. While a VA examination has not been provided in connection with the veteran's claim for an earlier effective date, an examination conducted following the date of claim would not assist the veteran in obtaining an earlier effective date. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. .

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim to the extent that the Board is granting an earlier effective date. The Board finds that the evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence. which has not been obtained. Therefore, no further assistance to the veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II. Decision

The veteran has been granted service connection for pain disorder and assigned a 100 percent evaluation, effective November 2, 2002. He argues that he warrants an earlier effective date for this benefit. His arguments rest on the fact that the claim for service connection for a psychiatric disability is part and parcel of the claim for service connection for a back disability, for which claims had been filed in December 1975 and March and April 1996.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 2002). The implementing regulation clarifies this to mean that the effective date of an award of compensation will be "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (2004).

- 5 



With a claim for compensation, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2004 ).

I
A claim-application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2004). Additionally, under 38 C.F.R. § 3.155 (2004), it defines an informal claim as the following:

(a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. . . .

(b) A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

In addressing the requirement for identifying the benefit sought, the Court has stated that such identification need not be specific. See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 6 



The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an effective date earlier than November 2, 2002, for the award of service connection for pain disorder. The veteran has argued that there are three earlier dates upon which service connection for pain disorder can be granted-December 19, 1975, March 25, 1996, or June 18, 1997. The Board will address each of these dates separately.

On December 19, 1975, the veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, wherein he stated he was seeking compensation for "eye" and "back." In making his argument that this would be a possible effective date, the veteran points out that in a December 1999 Board decision, it determined that an April 1976 rating decision, which had denied service connection for degenerative joint disease, had not become final with respect to the back disability, and that the December 1975 claim for service connection for a back disability had remained pending. This, of course, assumes that the veteran's claim for a back disability encompassed a claim for service connection for a psychiatric disability. The Board, however, does not find that such is the case.

The VA Form 21-526 indicated that the veteran was seeking compensation for "eye" and "back." There was no mention of a psychiatric disability within the four corners of that document, and the Board does not find that a claim for "back" was a reasonably-raised claim for a psychiatric disability. See Talbert v. Brown, 7 Vet. App. 352, 356 (1995) (holding that while Board must review all issues which are reasonably raised from "liberal reading" of the veteran's substantive appeal, "liberal reading" does not require Board to conduct an exercise in prognostication). The Court further noted in Talbert that there must be some indication that the veteran "wishe(dJ to raise a particular issue." ld. Here, the Board finds that a claim for "back" could not be reasonably construed as a claim for a psychiatric disability. See id.

Further supporting this determination are the service medical records and the post service medical records that were associated with the claims file in connection with the veteran's December 1975 claims for "eye" and "back." A record from the Office of the Surgeon General shows the veteran was admitted to the hospital in

- 7 



July 1945 for "observation for disease," and that "no disease [was] found." The separation examination shows that under "psychiatric diagnosis," the examiner wrote, "None." The VA treatment records show diagnoses of degenerative joint disease, disc disease, herniated nucleus pulposus, abdominal pain, blepharitis, and bilateral pterygiae. Additionally, in a VA Form 21-4138, Statement in Support of Claim, received in March 1976, the veteran reported that while in service, medical personnel had drawn fluid out of his spine and that he was hospitalized for his back. None of these records show diagnoses of a psychiatric disability or any showing of psychiatric complaints by the veteran. Neither the December 1975 claim nor the March 1976 statement from the veteran shows an intent to file a claim for service connection for a psychiatric disability. See 38 C.F.R. § 3.155(a). Accordingly, the Board finds that the December 1975 application for compensation for "back" was not a claim for a psychiatric disability. See Brannon v. West, 12 Vet. App. 32, 35 (Court held that Board was not required to conjure up issues that were not raised by the veteran).

Next, the veteran argues that the next possible date for the award of service connection for pain disorder would be March 22, 1996. On that date, the veteran submitted a VA Form 21-526, wherein he indicated that the nature of his sicknesses associated with service were "bilateral hearing condition," "back condition," and "teeth condition." The Board notes that the veteran also submitted a claim for pension at that time, which included "Alzheimer[']s" as a disability associated with pension (which will be addressed below). The veteran submitted another VA Form 21-526, received in April 1996, wherein he added a disability of right ankle to his compensation claim and he clarified the back as "low back wi sciatica down [right] leg." Like the December 1975 application, the March 1996 -and April 1996 applications do not indicate an intent to file a claim for service connection for a psychiatric disability. The same analysis provided above regarding the December 1975 application would apply here as well-there was no mention of a psychiatric disability as being due to service within the four corners of either of these documents, and the Board does not find that a claim for "back condition" or "low back wi sciatica down [right] leg" was a reasonably-raised claim for a psychiatric disability. See Talbert, 7 Vet. App. at 356; see also Brannon, 12 Vet. App. at 35.

- 8 



Further supporting this finding are statements the veteran has submitted in conjunction with his 1996 claim. In the veteran's notice of disagreement, received in July 1996, he stated he fell while in service and injured his back. In his VA Form 9, Appeal to the Board, received in August 1996, he stated he injured his back while going over a wall during an obstacle course. Such statements by the veteran show an intent to file a claim for an orthopedic back disability, as opposed to a psychiatric disability. Other statements by the veteran state essentially the same type of facts-that he injured his back in service or had spinal tap injections that had caused him to have a chronic back pain. Nowhere in the statements or documents submitted by the veteran does he mention any psychiatric complaints as a result of his back pain or an intent to file a claim for a psychiatric disability. The Board finds that the March 1996/ April 1996 applications are not reasonably-raised claims for service connection for psychiatric disability. See id.

In determining whether an earlier effective date is warranted, the Board must consider whether it is reasonable to perceive that the veteran's claim for pension the March 1996 VA Form 21-526 could have been construed as a claim for compensation as well. See 38 C.F .R. § 3.151 (2004) (claim by a veteran for pension may be considered to be a claim for compensation). The Board finds that the veteran was clear as to which disabilities he claimed were related to service and which disability he claimed was associated with pension. Under "Nature of Sickness, Disease, or Injuries for which this claim is made and date each began," the veteran listed "bilateral hearing condition - Aug 1945," "back condition - Aug 1945," "teeth condition - July 1947," and "Alzheimer[']s - Mar 1996." The veteran did not attempt to state that Alzheimer's had its onset in service, like he did the other disabilities. Thus, for the above reasons, the Board finds that the preponderance of the evidence is against the finding that the veteran's March 1996 claim for pension benefits based upon Alzheimer's was also a claim for compensation for such disability. It must be noted that while the RO granted pension benefits in the May 1996 rating decision and determined and listed "Alzheimer's Disease" as one ofthe veteran's disabilities and assigned a 10 percent evaluation, the medical records associated with the claims file at the time of the May 1996 rating decision did not show a diagnosis of Alzheimer's.

- 9 



Finally, the veteran argues that the latest possible date for the award of service connection for pain disorder would be "July 18, 1997," as that was the date of a VA examination "which raised the theory of psychological overlay relating to the veteran's complaints in excess of the doctor's physical findings." Initially, it must be noted that the date on the examination report is June 18, 1997. In the examination report, the examiner made findings, which could cause a reasonable person to conclude that the veteran's complaints were more severe than the clinical findings. The examiner, however, did not make a determination that the veteran's exaggerated complaints of pain during the examination were due to a psychological overlay, as asserted by the veteran. Regardless, the Board does not find that the June 1997 VA examination report would constitute an informal claim for service connection for a psychiatric disability. See 38 C.F.R. § 3.155(a). First, it is an examination report submitted by a VA physician-it is not a communication from the veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits. See 38 C.F.R. §§ 3.1, 3.155(a), (b). Further, in order to be an informal claim, the communication must indicate an intent to apply for one or more VA benefits. ld. There is no expression in the June 1997 VA examination report of an intent by the veteran to file a claim for service connection for a psychiatric disability. See id. As a result, the Board finds that the preponderance of the evidence is against a finding that the June 1997 VA examination report is an informal claim for compensation benefits. There is no intent expressed in that report that the veteran was going to seek benefits for a psychiatric disability. See id.

The Board will address the April 5, 2002, VA examination report, as it was the first time the veteran had been diagnosed with psychophysiologic musculoskeletal reaction, which was attributed to the veteran's service. It does not find, however, that the April 2002 VA examination report constituted a claim for service connection for a psychiatric disability. Like the June 1997 examination report, there is no showing of an intent on behalf of the veteran to file a claim for a psychiatric disability in that examination report. See 38 C.F.R. §§ 3.1, 3.155(a); see also Brannon, 12 Vet. App. at 34-35. Additionally, such medical record is not a communication from the veteran or a representative of the veteran to meet this requirement as to an informal claim. See 38 C.F.R. §§ 3.155(a), (b).

- 10



The Brannon case is on point regarding this examination report. In Brannon, the' veteran was service connected for a skin disorder and a VA examination report showed a finding by the examiner that the veteran suffered from "[t]remendous anxiety secondary to itching." Id. at 33. The veteran had alleged that this established an informal claim for secondary service connection for a psychiatric, disability. The Court found that the examination report did not establish an intent on the part of the veteran to seek secondary service connection for the psychiatric disability. Id. at 35. It added that while the Board must interpret a claimant's submissions broadly, it was not required to conjure up issues that were not raised by the claimant. Id. Here, at the time of the April 2002 VA examination, the veteran had not raised a claim for service connection for a psychiatric disability nor did the examination report indicate that the veteran had intended to file a claim for service connection for a psychiatric disability. Thus, the Board finds that the preponderance of the evidence is against a finding that the April 2002 VA examination report was an informal claim for service connection for a psychiatric disability, and an effective date going back to April 5, 2002, for the award of service connection for a pain disorder is not warranted.

The first communication from the veteran, which could be construed as an informal claim for service connection for a psychiatric disability, was a November 2,2002, fax received from the veteran's representative, wherein he stated that a private physician had agreed with the April 2002 findings made by the VA examiner that the veteran has a psychophysiological musculoskeletal reaction that is related to service. He attached a copy of the private physician's opinion. This communication met all the requirements to constitute an informal claim for service connection for a psychiatric disability. 38 C.F.R. § 3.l55(a), (b). It was submitted by the veteran's duly authorized representative and it communicated an intent to apply for a VA benefit. Id. The Board has thoroughly reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that an effective date earlier than November 2,2002, is warranted for the award of service connection for pain disorder for the reasons stated above. The evidence of record dated prior to November 2002 would not have led an adjudicator to conclude that the veteran had submitted an informal claim for a psychiatric disability.

- 11 



The veteran argues in detail why his claim for a back condition in 1996 encompassed all theories of entitlement, including a psychiatric disability. He cites to various cases to support his proposition. However, the Board finds that many of the cases he cites are misplaced. For example, he cites to Schroeder v. West, 212 F.3d. 1265 (Fed. Cir. 2000), for the proposition that VA has defined a claim in "broad" terms and that "VA should adjudicate all theories of recovery whether or not the veteran has specifically raised those theories." In that case, the United States Court of Appeal for the Federal Circuit was addressing VA's duty to assist under the former statute, 38 U.S.C.A. § 51O7(a), which addressed well-grounded claims. See id. It held that the veteran need only indicate the nature of his disability in a claim for compensation and that once he well grounded a claim for a specific disability, VA had a duty to assist the veteran in all possible causes of that disability, including those unknown to the veteran. Jd. at 1271. Here, prior to the November 2002 informal claim, the veteran had indicated that the nature of his disability was a "back" condition. In statements and testimony, the veteran was clear in that the nature of his disability was orthopedic. Nowhere did he raise a claim for service connection for a psychiatric disability. Again, as stated above, while the Board must liberally construe submissions by the veteran, it is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed. Brannon, 12 Vet. App. at 35 citing Talbert, 7 Vet. App. at 356-57.

As stated above, in addressing the requirement for identifying the benefit sought, the Court has stated that such identification need not be specific. See Servello v. Derwinski,3 Vet. App. 196, 199 (1992). In Servello, the veteran was seeking an earlier effective date for the award of a total rating for compensation based upon individual unemployability. In denying an earlier effective date, the Board, in its June 1990 decision, had determined that the veteran had not filed an informal claim "specifically" identifying the benefit sought. Servello, 3 Vet. App. at 199. The Court determined that 38 C.F.R. § 3.155(a) did not contain the word "specifically" and that such prerequisite would go against the pro-claimant process underlying veterans' benefits. Id. However, that case is distinguishable to this case. There, there was evidence in the claims file prior to the date of the veteran's claims that the veteran could not work due to service-connected disabilities. See id. Here, prior to

- 12 



the veteran's November 2002 informal claim for service connection for a psychiatric disability, there was no communication from the veteran or a duly authorized representative that reasonably raised a claim for service connection for a psychiatric disability. See 38 C.F.R. §§ 3.1(p); 3.155(a).

As part of his argument as to why he warrants an earlier effective date, the veteran asserts that a finding made in the December 1999 Board decision caused the veteran's December 1975 claim for a "back" condition to be pending. While the Board has already stated above why it finds that the December 1975 application was not a claim for service connection for a psychiatric disability, it must be noted that in a December 8, 2000, Order by the Court, it vacated the December 1999 Board decision in its entirety. Thus, the part of the Board's decision that determined the April 1976 rating decision had not become final was vacated as well.

Applying the statute and the regulations addressing effective dates, the Board finds the veteran is not entitled to an effective date earlier than November 2,2002, for the award of service connection for pain disorder. Initially, it must be noted that the veteran has not alleged that he submitted a claim for a psychiatric disability within one year following his discharge from service. The regulation states that if the claim is not received within one year following separation from service, the effective date is the date of claim or date entitlement arose, whichever is later 38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 5110(a) (effective date will not be earlier than date of receipt of claim). Even if the date entitlement arose was prior to November 2, 2002, the date of claim is November 2, 2002, which is the controlling criteria under the factual circumstances of this case. See id.; see also 38 U.S.C.A. § 511 O(a). Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober,
10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).

- 13 



Also in LaLonde, the Court stated that because the veteran had not been granted service connection for anxiety disorder, the mere receipt of medical records addressing anxiety disorder could not be construed as an informal claim. LaLonde, 12 Vet. App. at 382. The Court cited to 38 C.F.R. § 3.157 for that holding, which leads to a discussion of that regulation as it pertains to the April 2002 VA examination report.

Under 38 C.F .R. § 3.157, it allows a VA examination or hospitalization to be accepted as a claim under certain circumstances. Specifically, it states the following, in pertinent part: Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of outpatient, hospital examination, or admission to a VA or uniformed services hospital will be accepted as receipt of a claim. The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection had previously been established or a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.

38 C.F.R. § 3.157(b)(l) (2004).

In Sears v. Principi, 16 Vet. App. 244 (2003), the Court determined that section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established. Id. at 249. Sears is precedent and controlling. The decision implicitly invalidates numerous nonprecedential General Counsel opinions and seems to implicitly "read out" of the regulation the regulatory sentence, "or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission." See 38 C.F.R. § 3.157(b)(1); see also Gallegos v. Gober, 14 Vet. App 50, 55, rev'd 283 F.3d 1309 (Fed. Cir. 2002).

- 14 



The record establishes that the veteran was in receipt of compensation, albeit for different disabilities, as of 1996. The veteran was in receipt of compensation, he ' had a VA examination April 2002, and a claim specifying the benefit sought was received within one year (here November 2002). However, in light of the decisions in Sears and Gallegos, there is no basis for considering the provisions of section 3.157 as a basis for an earlier effective date. See Sears and Gallegos, both supra. Stated differently, merely seeking treatment or examination, does not establish a claim, to include an informal claim, for service connection.

The Board has thoroughly reviewed the evidence of record between December 1975 and November 2002, and, for all the reasons stated above, finds that the preponderance of the evidence is against the grant of an effective date earlier than November 2, 2002, for the award of service connection for pain disorder, and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.

ORDER

An effective date earlier than November 2,2002, for the award of service connection for pain disorder is denied.

REMAND

The Board notes that the veteran had perfected an appeal for service connection for degenerative joint disease of the lumbar spine with sciatica. See 38 C.F.R. § 20.200 (2004) (appeal before Board consists of timely filed notice of disagreement in writing, and after the issuance of a statement of the case, a substantive appeal). This claim was considered by the Board in a December 1999 decision, which was subsequently vacated by a December 2000 Court Order. In November 2001, the Board remanded this claim for compliance with the VCAA and for a VA examination. While the claim was at the RO, a claim for service connection for pain disorder, a psychiatric disability, was granted. For some unknown reason, the veteran's claim for service connection for degenerative joint disease of the lumbar

- 15 



spine with sciatica was dropped. However, the Board still has jurisdiction over this claim. Id.

The last time a supplemental statement of the case was issued regarding this claim was in June 2003. Additional evidence has been associated with the claims file since that time. This evidence is relevant. In these circumstances, if the last supplemental statement of the case was prepared before the receipt of additional evidence, a new supplemental statement of the case will be furnished to the veteran as provided in 38 C.F.R. § 19.31 (2004) unless the additional evidence is duplicative or not relevant to the issue on appeal. This claim is returned for consideration and the issuance of a supplemental statement of the case.

Accordingly, the case is hereby REMANDED for the following action:

Review any evidence submitted since the June 2003 supplemental statement of the case.

If upon completion of the above action the claim remains denied, the case should be returned to the Board for further appellate consideration. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded, including any evidence in his possession that pertains to the claim. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

- 16 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at U.S.C. §§ 5l09B, 7112).	.

H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

- 17 




